Title: To James Madison from Samuel Latham Mitchill, 28 May 1807
From: Mitchill, Samuel Latham
To: Madison, James



Sir
Newyork, May 28th. 1807

Mr. Herman Thorne, goes to Washington to sollicit an interview with the Secretary of State, concerning a Commercial Agency in Antigua, St Bartholomew’s or some part of the West Indies.  He is a Brother to the brave officer of that name in our Navy, and who is to travel with him to Washington.  The accompanying Papers will shew you something further of this gentleman than I shall write.  They are testimonials required by me, after I was sollicited to put pen to Paper in his favour, before I thought proper to do any thing  They are certainly respectable Testimonials, and I beg leave to recommend them and the Person to whom they refer, to your official Notice.  I remain truly & respectfully yours

Saml. Mitchell

